                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        THOMAS CLARK,                                   Case No. 17-cv-00371-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                  v.                                        ALTER OR AMEND JUDGMENT
                                   9

                                  10        NANCY A. BERRYHILL,                             Re: Dkt. No. 26
                                                        Defendant.
                                  11

                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           In this appeal of an adverse social security disability determination, the Court previously

                                  14   entered judgment in favor of Plaintiff Thomas Clark, with an instruction that Defendant Nancy

                                  15   Berryhill, Acting Commissioner of Social Security (the “Commissioner”), award benefits to Clark

                                  16   on remand rather than conduct additional administrative proceedings. The Commissioner now

                                  17   moves to alter or amend judgment. For the reasons discussed below, the motion is DENIED.1

                                  18   II.     BACKGROUND
                                  19           This order assumes for the parties’ familiarity with the facts and procedural history of the

                                  20   case. A more detailed summary of Clark’s medical history and the procedural background of his

                                  21   efforts to obtain Social Security benefits is included in the Court’s previous order granting Clark’s

                                  22   motion for summary judgment. See generally Order on Mots. for Summ. J. (“S.J. Order,” dkt.

                                  23   23).2 In brief, Clark suffered from mental and physical impairments, and an administrative law

                                  24   judge (the “ALJ”) denied his application for disability benefits. The Court held that the ALJ erred

                                  25

                                  26   1
                                         The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                  27   purposes pursuant to 28 U.S.C. § 636(c).
                                       2
                                         Clark v. Berryhill, No. 17-cv-00371-JCS, 2018 WL 3659052 (N.D. Cal. Aug. 2, 2018). Citations
                                  28   herein to the Court’s previous order refer to page numbers of the version filed in the Court’s ECF
                                       docket.
                                   1   in rejecting testimony from a treating doctor, Dr. Raj, and examining doctor, Dr. Franklin, among

                                   2   other errors. The Court remanded the case for an award of benefits.

                                   3           The Commissioner now moves to alter judgment, arguing that the instruction to award

                                   4   benefits rather than allow further administrative proceedings was manifest error. See Mot. to Alter

                                   5   J. (dkt. 26). The Commissioner does not challenge on this motion the Court’s determination that

                                   6   the ALJ erred. Id. Clark opposes the motion, Opp’n to Alter J. (dkt. 27), and the Commissioner

                                   7   did not file a reply brief.

                                   8   III.    ANALYSIS
                                   9           A.    Legal Standard
                                  10           Rule 59(e) provides that a party may file a “motion to alter or amend a judgment.” Fed. R.

                                  11   Civ. P. 59(e). The Ninth Circuit has explained the standard for a motion under Rule 59(e) as

                                  12   follows:
Northern District of California
 United States District Court




                                  13                   “Since specific grounds for a motion to amend or alter are not listed
                                                       in the rule, the district court enjoys considerable discretion in granting
                                  14                   or denying the motion.” McDowell v. Calderon, 197 F.3d 1253, 1255
                                                       n.1 (9th Cir. 1999) (en banc) (per curiam) (internal quotation marks
                                  15                   omitted). But amending a judgment after its entry remains “an
                                                       extraordinary remedy which should be used sparingly.” Id. (internal
                                  16                   quotation marks omitted). In general, there are four basic grounds
                                                       upon which a Rule 59(e) motion may be granted: (1) if such motion
                                  17                   is necessary to correct manifest errors of law or fact upon which the
                                                       judgment rests; (2) if such motion is necessary to present newly
                                  18                   discovered or previously unavailable evidence; (3) if such motion is
                                                       necessary to prevent manifest injustice; or (4) if the amendment is
                                  19                   justified by an intervening change in controlling law. Id.
                                  20   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1112 (9th Cir. 2011). This Rule “may not be used to

                                  21   relitigate old matters, or to raise arguments or present evidence that could have been made prior to

                                  22   the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (citation

                                  23   omitted). In this case, the Commissioner relies on the first avenue for relief, claiming manifest

                                  24   error. See Mot. to Alter J. at 1.

                                  25           B.    Rule 59(e) Relief Is Not Warranted
                                  26           As a starting point, the Commissioner’s present motion is procedurally improper, because

                                  27   each argument raised therein either was or could have been raised in her earlier motion for

                                  28   summary judgment. The motion is therefore DENIED on the basis that Rule 59(e) “may not be
                                                                                           2
                                   1   used to relitigate old matters, or to raise arguments or present evidence that could have been made

                                   2   prior to the entry of judgment.” Exxon Shipping, 554 U.S. at 485 n.5. The Court nevertheless

                                   3   briefly addresses some of the Commissioner’s arguments below.3

                                   4          Questions as to Clark’s credibility do not establish sufficient grounds to reject the opinions

                                   5   of his treating doctors. The Commissioner argues that the opinions of Drs. Raj and Franklin

                                   6   “rested upon the faulty foundation of [Clark’s] unreliable statements.” Mot. to Alter J. at 1. As a

                                   7   starting point, the ALJ did not identify those doctors’ reliance on Clark’s statements as a reason to

                                   8   reject their opinions. The full extent of the ALJ’s stated reasons for rejecting the opinions is as

                                   9   follows:

                                  10                  No weight is given to Dr. Raj’s findings regarding the claimant’s
                                                      ability to meet the mental demands of work. His findings were based
                                  11                  upon a short-term treatment relationship and the limitations he
                                                      identified are out of proportion to the findings that he reported and
                                  12                  that have been reported by other mental health clinicians. Finally, no
Northern District of California




                                                      weight is given to Dr. Franklin’s conclusions as she did not review
 United States District Court




                                  13                  and consider the claimant’s prison medical records and her
                                                      conclusions are not consistent with the claimant’s history, including
                                  14                  the evidence of stabilization of the claimant’s psychiatric symptoms
                                                      when he has been incarcerated and consistently maintained on
                                  15                  psychotropic medication.
                                  16   Admin. Record (“AR,” dkt. 15) at 28–29. Nor did the ALJ’s summary of those doctors’ opinions

                                  17   provide any indication that the ALJ believed they improperly relied on Clark’s self-reported

                                  18   statements. See id. at 26–28.

                                  19          A district court may “review only the reasons provided by the ALJ in the disability

                                  20   determination and may not affirm the ALJ on a ground upon which he did not rely.” Garrison v.

                                  21   Colvin, 759 F.3d 995, 1010 (9th Cir. 2014). Moreover, the purpose of the Ninth Circuit’s credit-

                                  22   as-true rule is to prevent the sort of “‘unfair “heads we win; tails, let’s play again” system of

                                  23   disability benefits adjudication.’” that would result from “allowing the ALJ to revisit the medical

                                  24   opinions and testimony that [the ALJ] rejected for legally insufficient reasons.” Id. at 1021–22

                                  25   (quoting Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004)). Granting the Commissioner’s

                                  26
                                  27   3
                                        Because the procedural posture of the case is reason enough to deny the present motion, this
                                  28   order does not specifically address every argument raised therein. The Court stands by its
                                       previous holdings even as to those issues not discussed again here.
                                                                                         3
                                   1   motion to allow the ALJ to consider Drs. Raj and Franklin’s reliance on Clark’s statements for the

                                   2   first time on remand would contradict that rule.

                                   3          Even if the Court were to provide such an opportunity, the adverse credibility finding

                                   4   against Clark would not be a sufficient reason to disregard Drs. Raj and Franklin’s conclusions.

                                   5   Such an approach is appropriate where a doctor’s opinion “is based ‘to a large extent’ on a

                                   6   claimant’s self-reports that have been properly discounted as incredible.” Tommasetti v. Astrue,

                                   7   533 F.3d 1035, 1041 (9th Cir. 2008) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d

                                   8   595, 602 (9th Cir. 1999)). Here, both Dr. Raj and Dr. Franklin conducted their own tests and

                                   9   relied on their own observations, not only Clark’s self-reports, to reach their conclusions. See AR

                                  10   at 579, 590, 980–87. Addressing similar circumstances, the Ninth Circuit has cautioned against

                                  11   extending a claimant’s lack of credibility to disregard the opinions of mental health professionals:

                                  12                  “A physician’s opinion of disability premised to a large extent upon
Northern District of California
 United States District Court




                                                      the claimant's own accounts of his symptoms and limitations may be
                                  13                  disregarded where those complaints have been properly
                                                      discounted.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,
                                  14                  602 (9th Cir. 1999) (internal quotation marks and citation omitted).
                                  15                  Dr. Kenderdine’s opinion was based in part on Buck’s self-report that
                                                      he had trouble keeping a job. However, Dr. Kenderdine also
                                  16                  conducted a clinical interview and a mental status evaluation. These
                                                      are objective measures and cannot be discounted as a “self-report.”
                                  17
                                                      Moreover, as two other circuits have acknowledged, “[t]he report of
                                  18                  a psychiatrist should not be rejected simply because of the relative
                                                      imprecision of the psychiatric methodology . . . .” Blankenship v.
                                  19                  Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989) (quoting Poulin v.
                                                      Bowen, 817 F.2d 865, 873–74 (D.C. Cir. 1987)). Psychiatric
                                  20                  evaluations may appear subjective, especially compared to evaluation
                                                      in other medical fields. Diagnoses will always depend in part on the
                                  21                  patient’s self-report, as well as on the clinician’s observations of the
                                                      patient. But such is the nature of psychiatry. See Poulin, 817 F.2d at
                                  22                  873 (“[U]nlike a broken arm, a mind cannot be x-rayed.”). Thus, the
                                                      rule allowing an ALJ to reject opinions based on self-reports does not
                                  23                  apply in the same manner to opinions regarding mental illness. In the
                                                      context of this case, Dr. Kenderdine’s partial reliance on Buck’s self-
                                  24                  reported symptoms is thus not a reason to reject his opinion.
                                  25   Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (emphasis added). Much like the

                                  26   psychologist in Buck, Drs. Raj and Franklin conducted a mental capacity examination, a clinical

                                  27   interview, and other tests. See AR at 579–81, 980–87. Discounting Dr. Franklin’s opinions based

                                  28   on Clark’s lack of credibility would be particularly inappropriate, as Dr. Franklin herself
                                                                                          4
                                   1   acknowledged that Clark was not a reliable narrator and took that into account in reaching her

                                   2   conclusions. See AR at 985 (discussing concerns regarding possible malingering); id. at 986

                                   3   (discussing “[t]he issue of his telling the truth”).

                                   4           The Commissioner relies on the Ninth Circuit’s decisions in Treichler v. Commissioner of

                                   5   Social Security Administration, 775 F.3d 1090 (9th Cir. 2014), and Dominguez v. Colvin, 808 F.3d

                                   6   403 (9th Cir. 2015), to argue that this case should be remanded for further proceedings rather than

                                   7   for an award of benefits. See Mot. to Alter J. at 3–6. For one thing, both of those decisions

                                   8   discussed the question as a matter of discretion, and neither held that a district court erred in

                                   9   remanding for an award of benefits. Dominguez, 808 F.3d at 408 (considering “whether the

                                  10   district court abused its discretion” in remanding for further proceedings, and holding that it did

                                  11   not); Treichler, 775 F.3d at 1103 (after determining that the district court erred in affirming the

                                  12   Commissioner, considering as a matter of the panel’s discretion whether to require remand for
Northern District of California
 United States District Court




                                  13   further proceedings or for an award of benefits). That procedural posture alone makes it difficult

                                  14   to see how either of those cases would establish the sort of “manifest error” in this Court’s

                                  15   previous order sufficient to support the “extraordinary remedy” of relief under Rule 59(e). See

                                  16   Allstate, 634 F.3d at 1112.

                                  17           The facts of both Treichler and Dominguez are distinguishable from the present case. In

                                  18   Treichler, the panel determined that the claimant’s testimony, which he sought to credit as true,

                                  19   conflicted with his treating urologist and nurses’ “uniform[]” observations to the contrary. 775

                                  20   F.3d at 1104. In Dominguez, the panel determined that the doctor’s opinion that the claimant

                                  21   sought to credit was inconsistent with that doctor’s own treatment notes and with the opinion of at

                                  22   least one other treating physician. 808 F.3d at 408–09. Here, the contrary opinion on which the

                                  23   ALJ primarily relied was from an examining but non-treating psychologist, Dr. El Sokkary, whose

                                  24   opinion was subject to some of the same limitations as Drs. Raj and Franklin. See S.J. Order at 51

                                  25   (“It is worth noting that Dr. El Sokkary, like Dr. Franklin, relied on information provided by Clark

                                  26   and did not review Clark’s prison records.”). Unlike in Treichler and Dominguez, precedent

                                  27   establishes a clear hierarchy between Dr. Raj’s opinion as a treating source and Dr. El Sokkary’s

                                  28   opinion as merely an examining source. See Garrison, 759 F.3d at 1012 (“[T]he opinion of a
                                                                                              5
                                   1   treating physician is thus entitled to greater weight than that of an examining physician . . . .”).

                                   2   That distinction, combined with the fact that Dr. Raj’s opinions are generally supported by Dr.

                                   3   Franklin’s opinions, leaves the Court with no doubt that the ALJ would have been required find

                                   4   Clark disabled if the ALJ had applied the correct analytical framework to those opinions.

                                   5          As the Commissioner argues in her present motion, Mot. to Alter J. at 3 the analytical

                                   6   framework for determining whether to remand for further proceedings has three steps, to be

                                   7   considered in order: (1) whether the ALJ failed to provide sufficient reasons for rejecting opinions

                                   8   or testimony; (2) whether the record has been fully developed or whether outstanding issues,

                                   9   including “conflicts and ambiguities,” remain to be resolved; and (3) whether, if the opinions at

                                  10   issue were credited as true, there would be no uncertainty as to the outcome. Treichler, 775 F.3d

                                  11   at 1100–01, 1103–05.

                                  12          First, as addressed in the Court’s previous order and not challenged by the Commissioner’s
Northern District of California
 United States District Court




                                  13   present motion, the ALJ failed to provide sufficient reasons for rejecting Drs. Raj and Franklin’s

                                  14   opinions. See S.J. Order at 45–51.

                                  15          Second, further proceedings would serve no useful purpose. This Court does not interpret

                                  16   the “conflicts and ambiguities” language sometimes used in this step as requiring further

                                  17   proceedings whenever any medical opinion differs from the opinions sought to be credited as true,

                                  18   as such a rule would conflict with precedent. See, e.g., Garrison, 759 F.3d at 1013 (noting that a

                                  19   consulting doctor’s opinion conflicted with the opinion ultimately credited as true); Varney v. Sec.

                                  20   of Health & Human Servs., 859 F.2d 1396, 1400 (9th Cir. 1988) (citing with approval Winans v.

                                  21   Bowen, 853 F.2d 643, 647 (9th Cir. 1988), as a decision where the Ninth Circuit properly

                                  22   remanded for benefits where the “evaluations of the [Social Security Administration’s] examining

                                  23   physicians had differed from that of the treating physician” and the “ALJ erred by not giving

                                  24   specific reasons for disregarding the opinion of a treating physician”). The Commissioner relies

                                  25   here on Drs. El Sokkary and Bilik’s opinions to create a purported conflict requiring further

                                  26   proceedings. Mot. to Alter J. at 5. Dr. El Sokkary is a non-treating source whose opinion suffers

                                  27   from the same limitations—failure to review prison medical records and partial reliance on Clark’s

                                  28   own statements—that the ALJ cited to discount Dr. Franklin’s testimony. See S.J. Order at 51.
                                                                                          6
                                   1   Dr. Bilik was a consultant who never met Clark and whose opinions were not specifically

                                   2   identified in the ALJ’s decision. See AR at 28 (giving “great weight to the opinion of the State

                                   3   Agency medical consultant . . . as that opinion is supported by the record as a whole,” citing an

                                   4   exhibit including opinions of multiple consultants). In considering the remedy for an ALJ’s

                                   5   erroneous decision to disregard a treating doctor’s opinion (Dr. Raj), which was supported by

                                   6   another examining doctor’s opinion (Dr. Franklin), Drs. El Sokkary and Bilik’s opinions would

                                   7   not be sufficient for the ALJ to disregard Drs. Raj and Franklin’s opinions on remand, and these

                                   8   are certainly not the sort of conflicts that require further proceedings such that this Court’s

                                   9   exercise of discretion to award benefits was a manifest error. See Varney, 859 F.2d at 1400 (citing

                                  10   Winans, 853 F.2d at 647).

                                  11          Finally, the last step is whether the ALJ would be required to find Clark disabled if the

                                  12   opinions at issue were credited, and the Commissioner’s present motion does not challenge the
Northern District of California
 United States District Court




                                  13   Court’s conclusion on that point. See S.J. Order at 59 (discussing how Drs. Raj and Franklin’s

                                  14   opinions establish that Clark satisfied the criteria for certain listed impairments). Remand with

                                  15   instruction to award benefits therefore was and remains the appropriate outcome.

                                  16   IV.    CONCLUSION
                                  17          For the reasons discussed above, the Commissioner is not entitled to the “extraordinary

                                  18   remedy” of relief under Rule 59(e). See Allstate, 634 F.3d at 1112. The motion to alter judgment

                                  19   is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 20, 2019

                                  22                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  23                                                     Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
